UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
AIR CHARTER SERVICE (FLORIDA) INC.,
                                                                 :
                                      Plaintiff,                 :   No. 19-CV-3390 (PGG) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
MACH 1 GLOBAL SERVICES INC.,                                     :
                                                                 :
                                      Defendant.                 :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a discovery status conference in this matter on January 28, 2020. As

discussed at the conference, the parties shall meet and confer and then file a joint status letter

by February 28, 2020. The status letter should also include whether the parties believe a

settlement conference would be helpful at that time. The fact discovery deadline is hereby

extended to March 13, 2020.



         SO ORDERED.

                                                                     s/ Ona T. Wang
Dated: January 28, 2020                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
